ACCEPTED
                                                                                                                                               05-15-01109-CV
                                                                                                                                    FIFTH COURT OF APPEALS
                                                                                                                                               DALLAS, TEXAS
Appellate Docket Number: ~~~~~r.m                                                                                                         9/21/2015 4:27:19 PM
                                                                                                                                                    LISA MATZ
Appellate Case Style:                                                                                                                                   CLERK

                        Vs.


Companion Case No.:                                                                                                           FILED IN
                                                                                                                       5th COURT OF APPEALS
                                                                                                                           DALLAS, TEXAS
                                                                                                                       9/21/2015 4:27:19 PM
                                                                                                                             LISA MATZ
Amended/corrected statement:                                         DOCKETING STATEMENT (Civil)                               Clerk

                                                    (to be filed in the court of appeals upon perfection of.appeal under TRAP 32)



D             ~ Organization (choose one)

                                                                     --                ~
    Person                                                                                     Lead Attorney
Organization Name:    -..;......                       ........
                               .-;,~-....;;..,........,.      ~   ....                 First Name:
First Name:                                                                            Middle Name:
Middle Name:
Last Name:
Suffix:
Pro Se:   0                                                                            Address I:
                                                                                       Address 2:

                                                                                       City:
                                                                                       State:


                                                                                       Fax:
                                                                                       Email:




~ Person      D   Organization (choose one)                                           D        Lead Attorney
                                                                                       First Name:
First Name:                                                                            Middle Name:
Middle Name:                                                                           Last Name:
Last Name:                                                                             Suffix:
Suffix:
Pro Se:   0                                                                           Address I:
                                                                                      Address 2:




                                                                           Page 1of10
                                                     City:
                                                     State:
                                                     Telephone:




(gl Person    D   Organization (choose one)          D       Lead Attorney
                                                     First Name:
First Name:                                          Middle Name:

Middle Name:                                         Last Name:

Last Name:                                           Suffix:

Suffix:
Pro Se:                                              Address I:
                                                     Address 2:
                                                     City:
                                                     State:


                                                     Fax:
                                                     Email:




                                                     (gl Lead Attorney
                                                     First Name:
First Name:                                          Middle Name:

Middle Name:                                         Last Name:
Last Name:                                           Suffix:
Suffix:
Pro Se:                                              Address 1:

                                                     Address 2:
                                                     City:
                                                     State:


                                                     Fax:
                                                     Email:




(gl Person    00rganization (choose one)             D       Lead Attorney
                                                     First Name:
First Name:                                          Middle Name:
                                              Page 2of10
Middle Name:                                         Last Name:
Last Name:                                           Suffix:
Suffix:
Pro Se:   0




D   Person    IZJOrganization (choose one)          D        Lead Attorney
                                                     First Name:
First Name:                                          Middle Name:
Middle Name:                                         Last Name:
Last Name:                                           Suffix:

Suffix:   f!IS-
Pro Se:   Q                                          Address I:
                                                     Address 2:
                                                     City:
                                                     State:
                                                     Telephone:
                                                     Fax:
                                                     Email:
                                                     SBN:




                                             Page 3of10
Date notice of appeal filed in trial court:
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order: ~ Yes        D   No




Accelerated appeal (See TRAP 28):
                                  or other basis on which a 2eal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):           0Yes [!]No

Permissive? (See TRAP 28.3):                  0Yes ~No
If yes, please specify statutory or other basis for such status:
                 '.


Agreed? (See TRAP 28.2):                      D   Yes~ No

If yes, pleases ecify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:          0Yes ~No



Does this case involve an amount under $100,000?         D   Yes ~No
Judgment or order disposes of all parties and issues:    D   Yes ~No
Appeal from final judgment:                              ~Yes 0No
Does the appeal involve the constitutionality or the validity ofa statute, rule, or ordinance?   D   Yes ~No




Motion to Modify Judgment:           ~Yes                           If yes, date filed:
Request for Findings of Fact         ~Yes 0No                       If yes, date filed:
and Conclusions of Law:
                                     oYes     ~No                   If yes, date filed:
Motion to Reinstate:
Motion under TRCP 306a:
                                     D Yes    ~No                   If yes, date filed:

Other:                               0Yes ~No




Affidavit filed in trial court:                                    If yes, date filed:

Contest filed in trial court:       0Yes      ~No                  If yes, date filed :

Date ruling on contest due:

Ruling on contest:    D Sustained       D Overruled                Date of ruling:

                                                                    Page4of 10
Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?      0Yes ['g] No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                         Bankruptcy Case Number:




County:                                                              Trial Court Clerk:    ['g] District   D County
                                                                     Was clerk's record requested?         D Yes ['g] No
                                                                     If yes, date requested:
Trial Judge (who tried or disposed of case):
First Name:                                                          Were payment arrangements made with clerk?
Middle Name:                                                                                                   ['g]Yes 0No 0Indigent
Last Name:
                                                                     (Note: No request required under TRAP 34.S(a),(b))
Suffix:
Address I:


City:
State:


Fax:
Email:



Reporter's or Recorder's Record:

ls there a reporter's record?          ['g]Yes   D   No
Was reporter's record requested?       0Yes ['g]No

Was there a reporter's record electronically recorded?    D Yes D   No
If yes, date requested:   IWf&liSV4'1111

Were payment arrangements made with the court reporter/court recorder? [g]Yes      D   No Oindigent




                                                              Page 5of10
IZJ Court Reporter                    D   Court Recorder
D Official                            D   Substitute



First Name:
Middle Name:
Last Name:
Suffix:
Address 1:


City:
State:


Fax:
Email:

IZJ Court Reporter                    D   Court Recorder
D Official                            D   Substitute



First Name:
Middle Name:




City:
State:




Will file:   D Yes D No




Should this appeal be referred to mediation?
                                                D      Yes   IZJ No
                                                                Page 6of10
If no, please
Has the case been through an ADR procedure?       0Yes     D   No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?      D Pre-Trial D       Post-Trial   D   Other



Type of case?
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):



How was the case disposed of?
Summary ofreliefgranted, including amount of money judgment, and if any, damages awarded.
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:




Other:
If other, please specify: --~-



Will you challenge this Court's jurisdiction?     0Yes ~No
Does judgment have language that one or more parties "take nothing"?         D   Yes ~ No
Does judgment have a Mother Hubbard clause? 0Yes ~ No
Other basis for finality?
Rate the complexity of the case (use I for least and 5 for most complex):
Please make my answer to the preceding questions known to other parties in this case.          0Yes ~No
Can the parties agree on an appellate mediator?   D Yes     ~ No

If yes, please give name, address, telephone, fax and email address:
Name                             Address                      Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:




                                                               Page 7of10
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                  ........................
                 --~~~....._..a;,;o...._........,                      ~




  Style:

     Vs.




                                                                           Page 8of10
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. Ifa case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?             D Yes [gJ No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? D Yes [gJ No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit oflndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S . Department of Health and Human Services Federal Poverty Guidelines?           D Yes D No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? D Yes [gJ No
If yes, please attach an Affidavit of lndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard ofreview, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




Signature of counsel (or prose party)                                                    Date:



Printed Name:                                                                            State Bar No.:




                                                               Page 9of10
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on e e
                                         ...............--~......~


Signature of counsel (or prose party)                                        Electronic Signature:   ~;.g;i~..,........,
                                                                                   (Optional)

                                                                             State Bar No. :
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (I) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) ifthe person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:



First Name:
Middle Name:

Last Name:
Suffix: · -


Address 1:
Address 2:

City:
State


Fax:
Email:




                                                                     Page 10of10